Per Curiam: As there were not thirty days between the time of making the appeal and the sitting of this court at the present term, the appellants were not required, under the provisions of the statute on that subject, to file their record until the third day of the next term. Rev. Stat. 1845, 420, § 48.. But they have seen proper to file the record at this term; the errors have been assigned and the appellees have .joined in error. The appellants having voluntarily brought the appeal into this court, and subjected themselves to its control, though Sooner than was required by law, and the appellees having appeared and joined in error, the case must stand for hearing at this term, the same as if the cause were here under the strict requirements of the statute. Motion denied.